Title: John Adams to Abigail Adams, 9 October 1777
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      York Town Octr. 9. 1777
     
     I told you, in a former Letter, that I lodged at Gen. Roberdeau’s.
     This Gentleman is of French Extraction, his Father was a rich Planter of the Island of St. Christophers, where my Friend was born, and where he has or had an Estate. He has large Property in England, in Virginia, in Philadelphia, in York Town and in various other Parts of Pensilvania. He has also large Property in our American Funds, have put great Sums into the Loan Office.
     He was an intimate Friend, and a passionate Admirer of Mr. Whitfield, who always made his House an Home. He has the Reputation, I believe very justly of a pious Man.
     His Wife was a Daughter of Mr. Bostwick of New York, a famous Minister, Sister to Mrs. McDougall, the Lady of General McDougal, two as fine Women as ever America produced, excepting one. Mrs. Roberdeau was a beauty. A fine Figure—good Taste—great sense—much Knowledge—a fine Temper. But she is no more.
     The Generals two sisters keep his House—the one a Widow, Mrs. Climer Clymer, who has a son—the other a Maiden Lady, Miss Elizabeth Roberdeau.
    